Exhibit 10.1

COVANCE INC.

2007 EMPLOYEE EQUITY PARTICIPATION PLAN

(as amended March 23, 2007)

1.                                      PURPOSE

The Covance Inc. 2007 Employee Equity Participation Plan (the “Plan”) is
intended to (i) encourage executive, managerial, technical and other Employees
of Covance Inc. (the “Corporation”) or a Subsidiary (as defined below) to become
owners of stock of the Corporation in order to increase their proprietary
interest in the Corporation’s success; (ii) to stimulate the efforts of certain
key executive, managerial, technical and other Employees by giving suitable
recognition to services which contribute materially to the Corporation’s
success; and (iii) to provide such Employees with additional incentive and
reward opportunity.

2.                                      EFFECTIVE DATE AND DURATION OF PLAN

The Plan shall become effective upon its approval by the stockholders of the
Corporation. Unless previously terminated by the Corporation’s Board of
Directors (the “Board”), the Plan shall have a term of ten years.


3.                                      DEFINITIONS

(a)  “1934 Act” means the Securities and Exchange Act of 1934, as amended,
including the rules and regulations promulgated thereunder.

(b)  “Award” means a stock option, SAR (as defined below), stock award (as
defined below), any other award made pursuant to the terms of the Plan, or any
combination of them, as described in and granted under the Plan.

(c)  “Award Agreement” is defined in Section 13 hereof.

(d)  “Change of Control” is defined in Section 12(b).

(e)  “Code” means the Internal Revenue Code of 1986, as amended, including any
rules and regulations promulgated thereunder or any successor body of laws,
rules and regulations.

(f)  “Committee” means the Compensation and Organization Committee of the Board
of Directors or such other committee as is appointed by the Board to administer
the Plan.

(g)  “Employee” means an employee or a consultant of the Corporation or a
Subsidiary.

(h)  “Fair Market Value” means the closing selling price of the Shares on the
New York Stock Exchange Composite Tape on the valuation date, or, if there were
no sales on the valuation date, the average of the closing selling prices on the
New York Stock Exchange Composite Tape on the first trading day before and the
first trading day after the valuation date.

(i)  “Grant Price” is defined in Section 9 hereof.

(j)  “ISO” means an incentive stock option as defined in Section 422 of the
Code.

(k)  “Non-Statutory Option” means an option that is not an ISO.

(l)  “Participant” means an Employee who has been granted an Award under the
Plan.

(m)  “Prior Plan” means the Covance Inc. 2002 Employee Equity Participation
Plan.

(n)  “SAR” means a stock appreciation right.

(o)  “Shares” means the common stock of the Corporation, par value $0.01 per
share.

(p)  “Stock Award” means an award other than a stock option or SAR.

(q)  “Subsidiary” means an entity that is directly or indirectly controlled by
the Corporation or any entity, including an acquired entity, in which the
Corporation has a significant equity interest, as determined by the Committee.

(r)  “Treasury Shares” means authorized and issued, but not outstanding, Shares.

4.                                      PLAN ADMINISTRATION

(a)  The Committee shall be responsible for administering the Plan. The
Committee shall be comprised of two or more non-employee members of the Board
each of whom is a “Non-Employee Director” within the meaning of Rule 16b-3 under
the 1934 Act and an “outside director” within the meaning of Section 162(m) of
the Code.

(b)  The Committee shall have full and exclusive power to interpret the Plan and
to adopt such rules, regulations, and guidelines for carrying out the Plan as it
may deem necessary or proper, all of which power shall be executed in the best
interests of the Corporation and in keeping with the provisions and objectives
of the Plan.  This power includes, but is not limited to (i) selecting Award
recipients and the extent of their participation; (ii) establishing all Award
terms and conditions; (iii) adopting procedures and regulations governing
Awards; and (iv) making all other determinations necessary or advisable for the
administration of the Plan. All decisions made by the Committee shall be final,
binding and conclusive on all persons interested in the Plan or any Awards.

1


--------------------------------------------------------------------------------


The Committee may delegate from time to time during the term of the Plan to one
or more executive officers or directors of the Corporation the authority to
carry out some or all of its responsibilities provided that the Committee may
not delegate its authority and powers in any way which would be inconsistent
with the requirements of the Code or the 1934 Act.  The Committee may at any
time rescind the authority delegated to any such executive officer or director.

To the extent consistent with the Corporation’s Amended and Restated Certificate
of Incorporation, no member of the Committee shall be liable for any action or
determination with respect to the Plan, and the members shall be entitled to
indemnification and reimbursement in the manner provided in the Corporation’s
Restated Certificate of Incorporation, as amended, modified or supplemented from
time to time.  In the performance of its functions under the Plan, the Committee
shall be entitled to rely upon information and advice furnished by the
Corporation’s officers, accountants, counsel and any other party the Committee
deems necessary, and no member of the Committee shall be liable for any action
taken or not taken in reliance upon any such advice.

(c) The Committee may, from time to time, alter or amend, and the Board of
Directors may terminate, the Plan as it shall deem advisable, subject to any
requirement for shareholder approval imposed by applicable law or securities
exchange listing requirements.  However, the Committee and Board may not,
without the approval of the Corporation’s shareholders, amend the Plan to
increase the number of Shares that may be issued under the Plan (except for
adjustments pursuant to Section 6 hereof), or authorize the amendment of any
outstanding stock option or SAR to reduce the Grant Price specified by Section
9(a) hereof. Furthermore, no stock option or SAR will be cancelled and replaced
with awards having a lower Grant Price without further approval of the
shareholders of the Company. This Section 4(c) is intended to prohibit the
repricing of stock options and SARs and will not be construed to prohibit the
adjustments provided for in Section 7 of this Plan.

(d) The termination of the Plan, either pursuant to Section 2, Section 4(c) or
otherwise, shall not cause any previously granted Awards to terminate. After the
termination of the Plan, any previously granted Awards shall remain in effect
and shall continue to be governed by the terms of the Plan, the Awards, and any
applicable Award Agreements.

5.                                    PARTICIPATION

The individuals who shall be eligible to receive Awards under the Plan shall be
Employees (including officers who are directors) as the Committee or one or more
executive officers or directors, in accordance with Section 4(b) hereof shall
approve from time to time. Designation of a participant in any year shall not
require the Committee to designate that person to receive a benefit in any other
year or to receive the same type or amount of benefit as granted to the
participant in any other year or as granted to any other participant in any
year. The Committee shall consider all factors that it deems relevant in
selecting participants and in determining the type and amount of their
respective benefits.

6.                                      LIMITATION ON NUMBER OF SHARES

(a)  Subject to the provisions of this Section 6 and Section 7 hereof, up to
1,600,000 Shares may be issued under the Plan.  The stock subject to the
provisions of this Plan shall be shares of authorized but unissued Shares and
Treasury Shares.

(b)  In addition to the Shares authorized by Section 6(a) hereof, the following
Shares may be issued under the Plan:  (i)  Shares that were available for
issuance under the Prior Plan but were not issued or subject to options granted
under the Prior Plan, (ii)  Shares that are forfeited under the Prior Plan and
Shares that are not issued under the Prior Plan because of the cancellation,
termination or expiration of awards, and/or other similar events under the Prior
Plan, and (iii)  Shares that are issued under the Plan which are subsequently
forfeited in accordance with the terms of the Award or an Award Agreement or
shares that are not issued because of the cancellation, termination, or
expiration of Awards and/or similar events under the Plan.

(c)  Subject to the adjustment provisions set forth herein, not more than
1,600,000 Shares shall be issued under Awards other than stock options and
SARs.  In addition to the forgoing the shares available for issuance as Awards
other than stock options and SARs under the Prior Plan but not so issued may be
issued hereunder.  There shall be no net share counting of stock settled SARs
under this Plan.

(d)  Subject to the foregoing provisions of this Section 6, if an Award may be
paid only in Shares or in either cash or Shares, the Shares shall be deemed to
be issued hereunder only when and to the extent that payment is actually made in
Shares.  However, the Committee may, in its discretion, authorize a cash payment
under an Award in lieu of Shares.

(e)  Subject to the adjustment provisions set forth herein, an individual
Participant may not receive Awards with respect to more than 25% of the number
of Shares specified in Section 6(a) hereof over the term of the Plan.

7.                                      ADJUSTMENT PROVISIONS

In the event that any dividend or other distribution (whether in the form of
Shares, other securities, or other property), extraordinary cash dividend,
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities, the exercisability of stock purchase rights received
under any shareholders’ rights plan, the issuance of warrants or other rights to
purchase Shares or other securities, or other similar corporate transaction or
event materially affects the Shares with respect to which Awards have been or
may be issued under the Plan, then the Committee shall, in a manner and to the
extent that the Committee deems appropriate to prevent any dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan:

(a)  adjust the number and type of securities that thereafter may be issued
under the Plan,

(b)  adjust the number and type of securities subject to outstanding Awards,

(c)   adjust the Grant Price or purchase price with respect to any Award, or

(d)   make provision for a cash payment to the holder of an outstanding Award;
provided, however, that in no event shall a cash payment be made for any Option
or SAR which has an exercise or grant price that is below the current Fair
Market Value of the Common Stock.

However, no adjustment shall be authorized with respect to incentive stock
options to the extent that the adjustment would cause the options to violate
Section 422(b) of the Code or any successor provision. In addition, the number
of securities subject to any Award denominated in Shares shall always be a whole
number.

2


--------------------------------------------------------------------------------


In the event the Corporation acquires another entity by means of a merger,
consolidation, acquisition of property or stock, reorganization or otherwise,
the Committee shall be authorized to cause the Corporation to issue or to assume
stock options or stock appreciation rights, whether or not in a transaction to
which Section 424(a) of the Code applies, by means of substitution of new
options or rights for previously issued options or rights or an assumption of
previously issued options or rights. Any substitute Awards granted under the
Plan shall not count against the share limitations set forth in Section 6
hereof, to the extent permitted by Section 303A.08 of the Corporate Governance
Standards of the New York Stock Exchange.

Subject to any required action by the Corporation’s shareholders, if the
Corporation is a party to any merger or consolidation where the Corporation is
not the survivor, a Participant holding an outstanding Award valued directly or
indirectly by Shares shall be entitled to receive, upon the exercise of the
Award, the same per Share consideration (cash, shares or other consideration) on
the same terms that a holder of the same number of Shares that are subject to
the Participant’s Award would be entitled to receive pursuant to the merger or
consolidation.

8.                                      TERMINATION OF GRANTS UNDER THE PRIOR
PLAN

Effective upon the approval of this Plan by the Corporation’s shareholders, no
further grants of options, rights, units or other awards are or will be
permitted under the Prior Plan. All grants and awards under the Prior Plan that
remain outstanding after the approval of this Plan by the Corporation’s
shareholders shall be administered and paid in accordance with the provisions of
the Prior Plan; provided, however, that the shares related to such grants and
awards which have not been issued prior to this Plan’s approval by the
Corporation’s shareholders shall be issuable under this Plan in accordance with
Section 9(e) hereof.

9.                                      AWARDS UNDER THE PLAN

The following types of Awards may be granted under this Plan, singly, or in
combination as the Committee may determine from time to time:

(a)  Stock Options - A stock option shall represent a right to purchase a
specified number of Shares at a stated exercise price (the “Grant Price”) during
a specified time, not to exceed ten years from the date of grant, as determined
by the Committee.  The Grant Price per Share for each stock option shall not be
less than 100% of the Fair Market Value on the date of grant.  A stock option
may be in the form of an ISO or a Non-Statutory Option which in each case is
consistent with the applicable terms, conditions, and limitations established by
the Committee. Upon satisfaction of the applicable conditions to exercisability
specified in the terms and conditions of the Award Agreement, the Participant
shall be entitled to exercise the option in whole or in part and to receive,
upon satisfaction or payment of the Grant Price in the manner contemplated in
this Section 9(a), the number of Shares in respect of which the option shall
have been exercised.

The Shares covered by a stock option may be purchased by methods permitted by
the Committee, including: (i) a cash payment; (ii) tendering Shares owned by the
Participant, valued at the Fair Market Value at the date of exercise; (iii) to
the extent permitted by applicable law, authorizing the Corporation to sell the
Shares (or a sufficient portion thereof) acquired upon exercise of a stock
option, and assigning to the Corporation a sufficient amount of the sale
proceeds to pay for all the Shares acquired through such exercise and any tax
withholding obligations resulting from such exercise, or (iv) such other methods
as the Committee, in its discretion, deems appropriate.

The Committee may not (i) grant additional stock options under the Plan to a
Participant contingent upon the surrender of Shares owned by the Participant in
payment of the Grant Price of a stock option granted under the Plan, or (ii)
change or amend the exercise price of any stock options.

(b)  SARs – An SAR shall represent a right to receive a payment in cash, Shares,
or a combination thereof as determined by the Committee, equal to the excess of
the Fair Market Value of a specified number of Shares on the date the SAR is
exercised over an amount which shall be no less than the Fair Market Value on
the date the SAR was granted as set forth in the applicable Award Agreement.
SARs issued hereunder shall not have a term in excess of ten years.

(c)  Other Stock Awards – A Stock Award shall represent an Award made in Shares
or denominated in units equivalent in value to Shares or any other Award based
on or related to Shares.  All or part of any Stock Award may be subject to
conditions and restrictions established by the Committee, and set forth in the
applicable Award Agreement, which may include, but are not limited to,
continuous service with the Corporation or a Subsidiary and/or the achievement
of Corporation or individual performance goals.  No more than five percent of
the shares available for grant hereunder as Awards other than stock options and
SARs may be issued as restricted stock other than (i) performance based
restricted stock with less than one year vesting, or (ii) restricted stock with
a vesting term of less than three year pro rata vesting.  The performance
criteria that shall be used by the Committee in granting Stock Awards contingent
on performance goals for officers to whom 162(m) of the Code is applicable shall
consist of stock price, earnings level, and return on equity or such other
criteria that shall satisfy the requirements of Section 162(m) or any successor
provision.

(d)  Dividends – The Committee may provide that Awards under Section 9(c) of the
Plan earn dividends or dividend equivalents. Such dividends or dividend
equivalents may be paid currently or may be credited to a participant’s account.
Any crediting of dividends or dividend equivalents may be subject to such
restrictions and conditions as the Committee may establish, including
reinvestment in additional Shares or Share equivalents.

(e)  Prior Plan Awards – Awards which, pursuant to their terms, would have been
made under the Prior Plan but were not done so prior to the approval of this
Plan by the Corporation’s shareholders, such as “reload” options and additional
performance shares earned under restricted stock agreements, shall be issued
under the Plan in accordance with the terms of the Prior Plan.

10.                               PAYMENTS AND PAYMENT DEFERRALS

Payment of Awards may be in the form of cash, Shares, other Awards, or
combinations thereof as the Committee shall determine, and with such
restrictions as it may impose.  The Committee also may require or permit
participants to elect to defer the receipt or issuance of Shares from stock
options or Stock Awards or the settlement of Awards in cash under such rules and
procedures as it may establish under the Plan.  It also may provide that
deferred settlements of Awards include the payment or crediting of earnings on
deferred amounts, or the payment or crediting of dividend equivalents where the
deferred amounts are denominated in Share equivalents.  In addition, the
Committee may stipulate in an Award Agreement, either at the time of grant or by
subsequent amendment to such Award Agreement, that a payment or portion of a
payment of an Award be delayed in the event that Section 162(m) of the Code (or
any successor or similar provision of the Code affecting tax deductibility)
would disallow a tax deduction by the Corporation for all or a portion of such
payment.  The period of any such delay in payment shall be until the payment, or
portion thereof, is tax deductible, or such earlier date as the Committee shall
determine.

Notwithstanding any provision of the Plan to the contrary, to the extent that
awards under the Plan are subject to the provisions of Section 409A of the Code,
then the Plan as applied to those amounts shall be interpreted and administered
so that it is consistent with such Code section.

3


--------------------------------------------------------------------------------


11.                               TRANSFERABILITY

During the lifetime of a Participant, the Award shall be exercisable only by
such Participant and Awards shall not be transferable or assignable other than
by will or the laws of descent and distribution, or pursuant to qualified
domestic relations orders as defined in or meeting the requirements of the Code
or Title I of the Employee Retirement Income Security Act of 1974, as amended
provided, however, that, in the discretion of the Committee, a Non-Statutory
Option may, in connection with a Participant’s estate plan, be assigned in whole
or in part during the Participant’s lifetime to one or more members of the
Participant’s immediate family or to a trust established exclusively for one or
more such family members. The assigned portion may only be exercised by the
person or persons who acquire a proprietary interest in the Option pursuant to
the assignment.  The terms applicable to the assigned portion shall be the same
as those in effect for the Option immediately prior to such assignment and shall
be set forth in such documents issued to the assignee as the Committee may deem
appropriate.  Notwithstanding the forgoing, in no event shall any Award be
transferred for value or consideration.

12.                               CHANGE OF CONTROL

(a)  In the event of a Change of Control, all Awards which have not vested shall
immediately vest upon the occurrence of such Change of Control.

(b)  A “Change of Control” shall be deemed to occur if and when:  (i)  any
person (including as such term is used in Section 13(d) and 14(d)(2) of the 1934
Act) becomes the beneficial owner, directly or indirectly, of securities
representing 20% or more of the combined voting power of the Corporation’s then
outstanding securities; or (ii)  as a result of a proxy contest or contests or
other forms of contested shareholder votes (in each case either individually or
in the aggregate), a majority of the individuals elected to serve on the
Corporation’s Board of Directors are different than the individuals who served
on the Corporation’s Board of Directors at any time within the two years prior
to such proxy contest or contests or other forms of contested shareholder votes
(in each case either individually or in the aggregate); or (iii)  when  the
Corporation’s shareholders approve a merger, or consolidation (where in each
case the Corporation is not the survivor thereof), or sale or disposition of all
or substantially all of the Corporation’s assets or a plan or partial or
complete liquidation; or (iv)  when an offeror (other than the Corporation)
purchases shares of the Corporation’s Common Stock pursuant to a tender or
exchange offer for securities representing 20% or more of the combined voting
power of the Corporation’s then outstanding securities.

13.                               AWARD AGREEMENTS

Each Award under the Plan shall be evidenced by an agreement setting forth its
terms, conditions, and limitations for each Award, and the provisions applicable
in the event the Participant’s employment terminates (an “Award Agreement”). 
The Committee need not require the execution of any such agreement by the
recipient, in which case acceptance of the Award by the respective Participant
shall constitute agreement by the Participant to the terms and conditions of the
Awards.

14.                               TAX WITHHOLDING

The Corporation shall have the right to deduct from any settlement of an Award
made under the Plan, including the delivery or vesting of Shares, or require the
payment of, a sufficient amount to cover withholding of any federal, state or
local or other governmental taxes or charges required by law or such greater
amount of withholding as the Committee shall determine from time to time and as
permitted by applicable laws, rules and regulations, or to take such other
action as may be necessary to satisfy any such withholding obligations.  If the
Committee permits or requires Shares to be used to satisfy required tax
withholdings, such Shares shall be valued at the Fair Market Value as of the tax
recognition date for such Award or such other date as may be required by
applicable law, rule or regulation.

15.                               OTHER BENEFIT AND COMPENSATION PROGRAMS

Unless otherwise specifically determined by the Committee, settlements of Awards
received by Participants under the Plan shall not be deemed a part of a
Participant’s regular, recurring compensation for purposes of calculating
payments or benefits from any Corporation benefit plan or severance program.
Further, the Corporation or any Subsidiary may adopt from time to time other
compensation programs, plans or arrangements as it deems appropriate or
necessary.

16.                               UNFUNDED PLAN

Unless otherwise determined by the Committee, the Plan shall be unfunded and
shall not create (or be construed to create) a trust or a separate fund or
funds.  The Plan shall not establish any fiduciary relationship between the
Corporation and any participant or other person. To the extent any person holds
any rights by virtue of an Award granted under the Plan, such rights shall
constitute general unsecured liabilities of the Corporation and shall not confer
upon any participant any right, title, or interest in any assets of the
Corporation.

17.                               REGULATORY APPROVALS

The implementation of the Plan, the granting of any Award under the Plan, and
the issuance of Shares upon the exercise or settlement or any Award shall be
subject to the Corporation’s procurement of all approvals and permits required
by regulatory authorities having jurisdiction over the Plan, the Awards granted
under it, or the Shares issued pursuant to it. In the event any benefit under
this Plan is granted to an employee who is employed or providing services
outside the United States and who is not compensated from a payroll maintained
in the United States, the Committee may, in its sole discretion, modify the
provisions of the Plan as they pertain to such individuals to comply with
applicable law, regulation or accounting rules consistent with the purposes of
the Plan and the Board of Directors or the Committee may, in its discretion,
establish one or more sub-plans to reflect such modified provisions.  All
sub-plans adopted by the Committee shall be deemed to be part of the Plan, but
each sub-plan shall apply only to Participants within the affected jurisdiction
and the Company shall not be required to provide copies of any sub-plans to
Participants in any jurisdiction which is not the subject of such sub-plan.

18.                               RIGHTS AS A STOCKHOLDER

A Participant shall have no rights as a stockholder with respect to Shares
covered by an Award until the date the Participant or his nominee is the holder
of record with respect to the Shares covered by such Award.  No adjustment will
be made for dividends or other rights for which the record date is prior to such
date, except as may be provided pursuant to Section 9(d) hereunder.

19.                               FUTURE RIGHTS

No person shall have any claim or right to be granted an Award, and the grant of
an Award shall not be construed as giving a Participant the right to be retained
in the employ of the Corporation or a Subsidiary or to participate in any other
compensation or benefit plan, program or arrangement of the Corporation or any
Subsidiary or to receive any future Award under the Plan.  In addition, the
Corporation expressly reserves the right at any time to dismiss a Participant
free from any liability or any claim under the Plan, except as expressly
provided in the Plan or in any Award Agreement entered into hereunder.

4


--------------------------------------------------------------------------------